Mr. Justice Wolf
delivered the opinion of the court.
This was a suit in ejectment for the purpose of declaring null and void certain inscriptions in the register of property. There was a complaint and a cross complaint in the case, and the court below sustained the complaint and dismissed the cross complaint.
From the record it appears that there is involved in the case questions concerning the identity of property, and questions concerning documents inscribed in the register of prop*355erty, and tile destruction and rebuilding of a lionsc. To pass upon these and other questions submitted to the court below it would be necessary to enter into the proof. The judgment of the court below was rendered on the 31st day of July, 1907, and registered on the 1st of August, 1907. The appeal was taken on the 30th of August, 1907. The case was not argued by counsel in this court, but was submitted on written briefs only. Appellees allege that no matters of proof can be considered by this court, because the appeal was taken more than. 15 days after the rendition of judgment, and counsel cite the case of Valentín Román v. American Railroad Co. of Porto Rico. Since that case was decided this court has again construed the law to- the same effect, in the case of Sucesores de Olivas & Cía. v. J. Matienzo & Cía.; see also Maisonave v. Maisonave.
For this reason the court cannot examine amr of the proof in the case. The-judgment appears to be in due form, and there is nothing in the pleading which is made the subject of objection by the appellants.
It further sufficiently appears from the pleadings that the complainant was entitled to a judgment inasmuch as he had filed an expediente of possession in the registry of property, and the defendants could not rely on their claim against the vendor of the complainant and their inscription of the property in the name of said vendor by virtue of an ancient title. The case thus seems to be covered by section 17 of.the Mortgage Law; and the complainant on the pleadings appears entitled to the relief sought. The judgment of the District Court of Aguadilla must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and.MacLeary concurred.